Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 11,156,991. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application broadens the claim limitation reciting that the deep learning controller generates the second set of control inputs for the downstream station to “updating, by the deep learning controller, process parameters of a downstream station controller associated with the downstream processing station based on the one or more control inputs…”

US 11,156,991
App. 17/304,613
1. A computer-implemented method comprising: 

receiving a first set of control values from a first processing station, at a deep learning controller, wherein the first set of control values are generated at the first processing station deployed in a manufacturing process, wherein the first set of control values are attributes of the first processing station of a plurality of stations in the manufacturing process; 

predicting, by the deep learning controller, an expected value for an intermediate value at a downstream processing station or a final output of an article of manufacture, based on the first set of control values; 

determining, by the deep learning controller, that the expected value for the article of manufacture is not in-specification; 

based on the determining, generating, by the deep learning controller, one or more control inputs, wherein the one or more control inputs are configured to cause the intermediate value or the final output for the article of manufacture to be in-specification; 

after the generating, 






causing direct transfer of the article of manufacture from the first processing station to the downstream processing station for a further step in the manufacturing process in accordance with the one or more control inputs; 


receiving a second set of control values, at the deep learning controller, wherein the second set of control values are generated at the downstream processing station deployed in the manufacturing process, wherein the second set of control values are attributes of the downstream processing station; 

predicting, by the deep learning controller, a second expected value for a second intermediate value at a second downstream station or an updated final output of the article of manufacture, based on the first set of control values and the second set of control values; 

determining, by the deep learning controller, that the second expected value for the article of manufacture is not in-specification; and 

based on the determining, generating, by the deep learning controller, a second set of control inputs, wherein the second set of control inputs are configured to cause the second intermediate value or the updated final output for the article of manufacture to be in-specification.
1. A computer-implemented method comprising: 

receiving a first set of in-process inputs from a first processing station, at a deep learning controller, wherein the first set of in-process inputs are generated at the first processing station deployed in a manufacturing process, wherein the first set of in-process inputs are attributes of the first processing station of a plurality of stations in the manufacturing process; 

predicting, by the deep learning controller, an expected value for an intermediate value at a downstream processing station or a final output of an article of manufacture, based on the first set of in-process inputs; 

determining, by the deep learning controller, that the expected value for the article of manufacture is not in-specification; 

based on the determining, generating, by the deep learning controller, one or more control inputs, wherein the one or more control inputs are configured to cause the intermediate value or the final output for the article of manufacture to be in-specification; and 

after the generating, updating, by the deep learning controller, process parameters of a downstream station controller associated with the downstream processing station based on the one or more control inputs, and 

causing direct transfer of the article of manufacture from the first processing station to the downstream processing station for a further step in the manufacturing process in accordance with the one or more control inputs.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY COLLINS whose telephone number is (571)270-0473. The examiner can normally be reached Monday - Friday 1-930PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571) 272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY COLLINS/Examiner, Art Unit 2115